The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 10, 2015

                                       No. 04-14-00610-CR

                                         Joe A. GOMEZ,
                                             Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR4656
                            Honorable Ron Rangel, Judge Presiding


                                          ORDER
         On February 24, 2015, after notifying appellant of a missed deadline to file his brief, this
Court granted appellant’s motion for a 30-day extension of time, to March 6, 2015. After
appellant, again, failed to file his brief, the court inquired by telephone regarding his intention to
file a brief or motion for extension of time. Appellant filed a second motion requesting another
30-day extension of time to April 6, 2015. The Court granted the second motion for extension of
time and advised appellant that no further extensions would be granted. Appellant has failed to
file a brief.

       Pursuant to rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
       as may be necessary to assure the effective assistance of counsel, which may include the
       appointment of new counsel.

       (3) Has appointed counsel abandoned the appeal? Because sanctions may be necessary,
       the trial court should address this issue even if new counsel is retained or substituted
       before the date of the hearing.
The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from the appellant. The trial court shall, however, order appellant=s counsel to be
present at the hearing.

        The trial court is further ORDERED to file supplemental clerk=s and reporter=s records in
this court, no later than 30 days from the date of this order, which shall include: (1) a
transcription of the hearing and copies of any documentary evidence admitted, (2) written
findings of fact and conclusions of law, and (3) recommendations addressing the above
enumerated questions. All appellate filing dates are ABATED pending further orders from this
court.



                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court